IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jamel Bleach,                                    :
                              Petitioner         :
                                                 :
               v.                                :   No. 794 C.D. 2017
                                                 :   Submitted: February 8, 2019
Pennsylvania Board                               :
of Probation and Parole,                         :
                              Respondent         :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                 FILED: May 31, 2019


               Petitioner Jamel Bleach (Bleach) petitions for review of an order of the
Pennsylvania Board of Probation and Parole (Board). The Board denied Bleach’s
petition for administrative relief, in which he sought to challenge the Board’s
recalculation of his maximum sentence date following his recommitment as a
convicted parole violator. Bleach’s counsel, Steven M. Johnston, Esquire (Counsel),
filed a petition to withdraw as counsel. Counsel asserted, as expressed in his initial
Anders1 brief, that the issues Bleach raises in his petition for review are without

       1
          In Anders v. California, 386 U.S. 738 (1967), the Supreme Court of the United States
held that in order for a criminal defendant’s counsel to withdraw from representing his client in an
appeal, the counsel must assert that the case is completely frivolous, as compared to presenting an
absence of merit. Anders, 386 U.S. at 744. An appeal is completely or “wholly” frivolous when
merit. Following our review of the initial Anders brief, we concluded that the brief
was inadequate and denied Counsel’s petition to withdraw. We permitted Counsel
to submit a revised Anders brief or no-merit letter in response to our order, and
Counsel has done so. We now grant Counsel’s amended motion to withdraw and
affirm the order of the Board.
               Bleach had been incarcerated at a State Correctional Institution when
the Board granted him parole by notice dated March 18, 2014. (Certified Record
(C.R.) at 101-02.)           Bleach was officially released from confinement on
April 14, 2014. (Id. at 103.) At the time of his parole, Bleach had a maximum
sentence date of July 11, 2017. (Id. at 102.)
               Effective September 16, 2014, the Board declared Bleach delinquent
due to violating the conditions of his parole.                 (Id. at 107.)       Thereafter, on
December 8, 2014, Dickson City police arrested Bleach and charged him with, inter
alia, conspiracy to possess narcotics with intent to deliver. (Id. at 109-11.) That
same day, the Board lodged a detainer against Bleach. (Id. at 127.) The Board
scheduled a detention hearing on Bleach’s pending criminal charges, which Bleach
waived. (Id. at 134.)


there are no factual or legal justifications that support the appeal. Craig v. Pa. Bd. of Prob. and
Parole, 502 A.2d 758, 761 (Pa. Cmwlth. 1985). In seeking to withdraw, counsel must submit a
petition to withdraw and a brief “referring to anything in the record that might arguably support
the appeal.” Cmwlth. v. Baker, 239 A.2d 201, 202 (Pa. 1968) (citing Anders, 386 U.S. at 744).
The Supreme Court of Pennsylvania, however, has held that in matters that are collateral to an
underlying criminal proceeding, such as parole matters, a counsel seeking to withdraw from his
representation of a client may file a “no-merit” letter that includes information describing the
extent and nature of the counsel’s review, listing the issues the client wants to raise, and informing
the court of the reasons why counsel believes the issues have no merit. Cmwlth. v. Turner, 544
A.2d 927, 928-29 (Pa. 1988).




                                                  2
              By order dated February 5, 2015, the Board recommitted Bleach as a
technical parole violator for a period of 6 months pending the disposition of his new
criminal charges.2 (Id. at 146-48.) In so doing, the Board recalculated Bleach’s
maximum sentence date. After adding 83 days for the time period of Bleach’s
delinquency, the Board recalculated Bleach’s new maximum sentence date as
October 2, 2017. (Id. at 146, 149.)
              Thereafter, Bleach was convicted of conspiracy to possess narcotics
with intent to deliver. By Board action recorded on February 16, 2016, the Board
recommitted Bleach as a convicted parole violator for a period of 24 months to be
served concurrently with his 6-month recommitment as a technical parole violator.
(Id. at 181.) By Board action recorded on April 1, 2016, the Board recalculated
Bleach’s maximum sentence date as April 23, 2019, and calculated Bleach’s parole
eligibility date as January 25, 2018. (Id. at 183-85.)
              Bleach filed a petition for administrative relief with the Board.
(Id. at 191.) In the petition, Bleach challenged the Board’s recalculation of his
maximum sentence date. Specifically, Bleach argued that the Board should have
credited him for the time period in which he was incarcerated awaiting the
disposition of his new criminal charges. (Id. at 194-96.) By response with a mailing
date of May 17, 2017, the Board denied Bleach’s challenge. (Id. at 202.) In so
doing, the Board reasoned:
              You were released on parole on April 14, 2014, with a
              maximum sentence date of July 11, 2017. At that
              point, 1184 days remained on your sentence. You were
              detained solely by the Board for 1 day from
              December 8, 2014 to December 9, 2014. You were

       2
         Further, Bleach admitted to violating the terms of his parole and waived a violation
hearing on the matter. (C.R. at 135.)

                                             3
                sentenced on your new criminal charges on
                January 26, 2016.
                Because you were recommitted as a convicted parole
                violator, you are required to serve the remainder of your
                original term and are not entitled to credit for
                any periods of time you were at liberty on parole.
                61 Pa. C.S. § 6138(a)(2). Adding 1183 days (1184-1) to
                January 26, 2016, results in a parole violation maximum
                date of April 23, 2019. The period of detention from
                December 9, 2016[3] to January 26, 2016 will be applied to
                your new sentence upon completion of, or parole from,
                your original sentence.

(Id. at 202.)
                Bleach then filed the instant petition for review, arguing: (1) the Board
acted capriciously in lodging a detainer against him; (2) the Board erred in failing to
credit him for his street time when recalculating his maximum sentence date; (3) the
Board erred in recalculating his maximum sentence date; and (4) the Board deprived
him of due process.
                Before evaluating the merits of Bleach’s challenge, we will first address
Counsel’s request to withdraw from his representation of Bleach.                       When no
constitutional right to counsel is involved in a probation and parole case, an attorney
seeking to withdraw from representing a prisoner may file a no-merit letter, as
compared to an Anders brief. In Hughes v. Pennsylvania Board of Probation and
Parole, 977 A.2d 19 (Pa. Cmwlth. 2009), this Court held that a constitutional right
to counsel in a probation and parole matter arises only when the prisoner’s case
includes:
                [a] colorable claim (i) that he has not committed the
                alleged violation of the conditions upon which he is at
                liberty; or (ii) that, even if the violation is a matter of
                public record or is uncontested, there are substantial

       3
           It appears that the Board mistakenly wrote “2016” instead of “2014” here.

                                                 4
                reasons which justified or mitigated the violation and
                make revocation inappropriate, and that the reasons are
                complex or otherwise difficult to develop or present.

Hughes, 977 A.2d at 25-26 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)).
The record in this matter contains no suggestion by Bleach that he did not commit
the crimes for which he received a new criminal conviction, nor does Bleach suggest
any reasons to justify or mitigate the parole violation—i.e., his new criminal
conviction.        Thus, Bleach has only a statutory right to counsel under
Section 6(a)(10) of the Public Defender Act.4
                In order to satisfy the procedural requirements associated with no-merit
letters, counsel must do the following: (1) notify the parolee that he has submitted
to the Court a request to withdraw; (2) provide the parolee with a copy of counsel’s
no-merit letter; and (3) advise the parolee that he has the right to obtain new counsel
and to submit to the Court a brief of his own, raising any arguments that he may
believe are meritorious.5 Reavis v. Pa. Bd. of Prob. and Parole, 909 A.2d 28, 33
(Pa. Cmwlth. 2006). In seeking to withdraw, this Court has consistently required an
attorney to include the following descriptive information in a no-merit letter: (1) the
nature and extent of counsel’s review of the case; (2) the issues the parolee wants to
raise; and (3) the analysis counsel used in reaching his conclusion that the issues are
meritless. Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009). Consequently,
before making an independent review of the merits of the appeal to determine
whether Bleach’s appeal has no merit, we must first evaluate Counsel’s no-merit



       4
           Act of December 2, 1968, P.L. 1144, as amended, 16 P.S. § 9960.6(a)(10).
       5
         Counsel served Bleach with his amended petition for leave to withdraw and no-merit
letter. Counsel advised Bleach of his right to retain counsel and to file a brief on his own behalf.
Thus, Counsel has complied with these requirements.

                                                 5
letter to determine whether it complies with the requirements for withdrawal
applications.
                In his petition for review, Bleach advances four arguments: (1) the
Board acted capriciously in lodging a detainer against him; (2) the Board erred in
failing to credit him for his street time when recalculating his maximum sentence
date; (3) the Board erred in recalculating his maximum sentence date; and (4) the
Board deprived him of due process. Counsel’s no-merit letter contains an adequate
summary of Bleach’s parole and conviction history. Further, Counsel has discussed
each of these issues and provided satisfactory legal analyses. Counsel’s no-merit
letter, therefore, meets the requirements under Zerby, and we may proceed to
determine whether Counsel is correct that Bleach’s petition for review has no merit.
                Bleach’s first argument appears to be two-fold. Bleach argues that the
Board acted capriciously when it lodged a detainer against him. Due to the Board’s
imposition of this detainer, Bleach alleges that he was prevented from posting bail.
Our Supreme Court, in Martin v. Pennsylvania Board of Probation and Parole,
840 A.2d 299 (Pa. 2003), explained parole and its procedures in detail. “An offender
on state parole is in the legal custody of the Board until that offender completes the
service of his maximum sentence or until the Board recommits the offender as a
parole violator.” Martin, 840 A.2d at 303. “[I]f an offender is subsequently arrested
while on parole, an automatic detainer is applied, which subjects the offender to
possible consequences for violations of parole that will be decided by the Board in
a subsequent proceeding.” Id. The power to impose an automatic detainer on
parolees who are charged with new offenses comes from Section 6138(b)(1) of the
Prisons and Parole Code.6 “The formal filing of a charge after parole against a

      6
          61 Pa. C.S. § 6138(b)(1).

                                            6
parolee within this Commonwealth for any violation of the laws of this
Commonwealth shall constitute an automatic detainer and permit the parolee to be
taken into and held in custody.” 61 Pa. C.S. § 6138(b)(1).       Bleach committed a
criminal offense while he was on parole. The Dickson City police, therefore,
arrested and charged Bleach. Accordingly, the Board applied an automatic detainer
based on the criminal charges. The Board, therefore, did not abuse its discretion or
act capriciously by lodging a detainer against Bleach. Further, the imposition of a
detainer prevents an offender from being released on bail, but the offender may still
post bail. 37 Pa. Code § 65.5(2) (“If a parolee is arrested while on special probation
or parole, the Board may place a detainer against him which will prevent the parolee
from making bail, pending the disposition of the new charges or other action of the
court.”); see also Jones v. Pa. Bd. of Prob. and Parole, 401 A.2d 1247, 1248 (“The
law is clear that lodging a detainer warrant against an arrested parolee who has
posted bail on the new charge does not violate his constitutional rights.”). Bleach,
therefore, was not precluded from posting bail on his new criminal charges. Rather,
he was not permitted to be released on bail. Based on our conclusions herein,
Bleach’s first argument fails.
             Next, Bleach argues that the Board erred in failing to credit him for his
street time when recalculating his new maximum sentence date because his offense
is not the type of crime defined by Section 6138(a)(2.1) of the Prisons and Parole
Code. Bleach’s argument here also has no merit. “It is well-settled that the Board
has the authority to forfeit street time when a parolee is recommitted as a convicted
parole violator.” Staton v. Pa. Bd. of Prob. and Parole, 171 A.3d 363, 366 (Pa.
Cmwlth. 2017). Section 6138(a) of the Prisons and Parole Code gives the Board




                                          7
discretion to award credit for the time spent at liberty on parole.7 Further, the Board
must “provide a contemporaneous statement explaining its reason for denying a
[convicted parole violator] credit for time spent at liberty on parole.” Pittman v. Pa.
Bd. of Prob. and Parole, 159 A.3d 466, 475 (Pa. 2017). Accordingly, so long as the
Board provides a reason for denying credit for street time, it has sufficiently
exercised its discretionary power. In this case, the Board provided a statement
explaining its reason for denying Bleach credit for his street time. On its hearing
report, the Board explained: “Revoke street time due to [second] conviction (drugs)
while on parole.” (C.R. at 175.) The Board, therefore, has exercised its discretionary


      7
          See 61 Pa. C.S. § 6138(a), providing:
      (a) Convicted violators.--
      (1) A parolee under the jurisdiction of the board released from a correctional
      facility who, during the period of parole or while delinquent on parole, commits a
      crime punishable by imprisonment, for which the parolee is convicted or found
      guilty by a judge or jury or to which the parolee pleads guilty or nolo contendere at
      any time thereafter in a court of record, may at the discretion of the board be
      recommitted as a parole violator.
      (2) If the parolee’s recommitment is so ordered, the parolee shall be reentered to
      serve the remainder of the term which the parolee would have been compelled to
      serve had the parole not been granted and, except as provided under paragraph
      (2.1), shall be given no credit for the time at liberty on parole.
      (2.1) The board may, in its discretion, award credit to a parolee recommitted under
      paragraph (2) for the time spent at liberty on parole, unless any of the following
      apply:
               (i) The crime committed during the period of parole or while delinquent on
               parole is a crime of violence as defined in 42 Pa.C.S. § 9714(g) (relating to
               sentences for second and subsequent offenses) or a crime requiring
               registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of
               sexual offenders).
               (ii) The parolee was recommitted under section 6143 (relating to early
               parole of inmates subject to Federal removal order).
(Emphasis added.)

                                                  8
power pursuant to Section 6138(a)(2.1) of the Prisons and Parole Code and our
Supreme Court’s decision in Pittman. Accordingly, Bleach’s argument fails.
             Bleach’s next argument is that the Board erroneously extended his
maximum sentence date beyond the judicially imposed maximum. To the extent
that Bleach argues that the Board was taking on a judicial function, our Courts have
routinely rejected this argument. “[W]hen the Board refuses to credit a convicted
parole violator with time spent free on parole there is neither a usurpation of the
judicial function of sentencing nor a denial of the procedural safeguards to which
persons are entitled.” Gaito v. Pa. Bd. of Prob. and Parole, 412 A.2d 568, 570 (Pa.
1980); Accord Young v. Pa. Bd. of Prob. and Parole, 409 A.2d 843, 848 (Pa. 1979)
(“[T]he Parole Board’s power to deny credit for ‘street time’ . . . is not an
encroachment upon the judicial sentencing power.”). To the extent that Bleach’s
argument is based on a characterization of the Board’s recalculation of his maximum
sentence date as an extension, such an interpretation is incorrect. When a parole
violator is recommitted, the Board must recalculate his or her sentence based on the
date of recommitment. “The period of time for which the parole violator is required
to serve shall be computed from and begin on the date that the parole violator is
taken into custody to be returned to the institution as a parole violator.” 61 Pa. C.S.
§ 6138(a)(4). Bleach’s original maximum sentence date was July 11, 2017. The
Board paroled Bleach on April 14, 2014, leaving 1183 days left to be served (“back
time” owed) in case of recommitment. The Board detained Bleach for one day solely
on the Board’s detainer, and ultimately credited that one day to his original sentence.
Bleach was placed in custody as a convicted parole violator on January 26, 2016.
Adding 1183 days minus one day to that date, yields a new maximum date of April




                                          9
23, 2019 for Bleach’s original sentence. There was, therefore, no extension of
Bleach’s sentence.
               Bleach’s final argument is that the Board violated his due process rights
by failing to award street time in the calculation of the new maximum sentence date,
and by allegedly extending Bleach’s maximum sentence date. This Court has
frequently held that “the Board’s re[-]computation of a convicted parole violator’s
sentence, resulting in a denial of credit for time spent on parole, does not violate the
prisoner’s due process rights under either the Pennsylvania or United States
Constitutions.” Auman v. Pa. Bd. of Prob. and Parole, 394 A.2d 686, 688 (Pa.
Cmwlth. 1978); Young v. Pa. Bd. of Prob. and Parole, 370 A.2d 813, 814 (Pa.
Cmwlth. 1977); Kuykendall v. Pa. Bd. of Prob. and Parole, 363 A.2d 866, 869 (Pa.
Cmwlth. 1976). The Board, therefore, did not violate Bleach’s due process rights
by failing to award street time in the recalculation of his sentence. 8 Further, as we
discussed in the preceding paragraph, the Board did not extend Bleach’s maximum
sentence date. Bleach’s argument here, therefore, is of no merit.
               Based on the foregoing discussion, we agree with Counsel that Bleach’s
petition for review lacks merit, and, therefore, we grant Counsel’s amended petition
for leave to withdraw as counsel. Moreover, because we have concluded that


       8
          The due process concerns discussed by our Court in Penjuke v. Pennsylvania Board of
Probation and Parole, 203 A.3d 401 (Pa. Cmwlth. 2019) (en banc), are not relevant to the
circumstances now before the Court. In Penjuke, we addressed the changed legislative landscape
created by the General Assembly’s passage of Section 6138(a)(2.1) of the Prisons and Parole
Code, which gave the Board discretionary authority to grant street time to convicted parole
violators. The issue before this Court in Penjuke was whether the Board, in light of
Section 6138(a)(2.1), is authorized, when recommitting a convicted parole violator, to revoke
street time that was previously awarded to a technical parole violator following a previous period
of parole. That issue, however, is not relevant here, as the matter now before the Court does not
involve the loss of previously awarded credit for an earlier period of parole.

                                               10
Bleach’s appeal lacks merit, we affirm the order of the Board denying his
administrative appeal.




                                   P. KEVIN BROBSON, Judge




                                   11
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jamel Bleach,                             :
                           Petitioner     :
                                          :
            v.                            :   No. 794 C.D. 2017
                                          :
Pennsylvania Board                        :
of Probation and Parole,                  :
                           Respondent     :



                                        ORDER


            AND NOW, this 31st day of May, 2019, the motion to withdraw as
counsel filed by Steven M. Johnston, Esquire, is GRANTED, and the order of the
Pennsylvania Board of Probation and Parole is AFFIRMED.




                                          P. KEVIN BROBSON, Judge